Giegerich, J.
The action is to recover the sum of $100 which the plaintiff claims the defendant agreed to pay him for services performed as a r'eal estate broker in procuring one Henry V. St. George as a tenant of a loft in the building known as Nos. 10-12 and 14 Grand street, bprough of 'Manhattan, -city of New York, who entered into a written lease for the term of five years at -a rental of $1,900 for the first year, and $2,000 per year for the balance of the term.
The answer was a general denial; and, according to the *229stenographer’s minutes of the trial, the defendant was not represented by counsel at the trial, although Mr. Thomas J. Moore, its secretary, cross-examined the plaintiff, who was the only witness on the plaintiff’s side, just as Mr. Moore was the only witness on the defendant’s side.
The following questions were put to the plaintiff with a view to establishing all the allegations of the complaint, viz.: “ Q. On or about the 30tli day of July, 1909, did you perform services at the request of the defendant? A. Tes, sir. Q. Upon his promise to pay performed certain services as real estate broker in the subletting to one Henry V. St. George certain premises in the possession of the defendant as tenant thereof. Said premises consists of lofts of the building ten, twelve and fourteen Grand street, borough of Manhattan, city of Hew York. As a result of such services the said St. George did enter into a letting of the premises at the price and upon the terms specified by the defendant, namely, $2,OCX) per year for a term of five years? A. Yes, sir. Q. That such services were reasonably worth the sum of $100 which the defendant promised to pay to the plaintiff? A. Yes, sir.”
These questions were leading and involved conclusions that were clearly incompetent, but no objections were made to them.
As seen, the answer by the plaintiff to all these questions is the same, “ Yes, sir.”
The plaintiff further testified that he had a conversation with Mr. Moore, the defendant’s secretary, on July 30, 1909, and made a memorandum in his note book of the time. Upon, cross-examination, the plaintiff again testified that on July 30, 1900, he was authorized by the defendant company to act as broker for it, and that the lease was made with Mr. St. George at a time subsequent to that. And, in reply to the question, “Are you sure of that ? ” the plaintiff replied, “ Yes, I was so informed by Mr. S't. George.”
The written lease was offered in evidence by the plaintiff. It is dated July 26, 1909, and covers a period of five years and five months from September 1, 1909, to January 31, 1915. When the plaintiff was asked how he explained the *230fact that the lease was entered into on July twenty-sixth, he replied: “ I could not give my belief on that. It must have been antedated.” He was asked if he knew that from his own knowledge, and he answered, “ Mr.' St. George informed me afterwards on or about August thirteenth that he had taken a five-year lease.”
Mr. Moore testified that, about three weeks prior to the date of the lease, he saw the plaintiff, who asked him about the lofts of the building, and he told him that the defendant did not need any real estate man as they practically had' the loft rented. He further testified that Mr. St. George came to the defendant’s office and made the lease on the 26th day of July, 19'0'9, and that two days after the plaintiff came in and stated that Mr. St. George was t:o come in to take one of the defendant’s lofts and that Mr. Moore then told the plaintiff that he was too late, the lease having already been executed.
On being recalled, the plaintiff testified that he met Mr. Moore on July thirtieth in front of his premises, Ho. 149 Wooster street, and that he said to him: “ I see my friend Whitney, another broker, has leased to you of Mr. Leavitt at Ho. 10', 12 and 14 Grand street, Hew York. I said, ‘ I believe you have several lofts to let there.’ He said, ‘ yes.’ ( What is the price of them ? ’ ' He said, c $2,000 per loft,’ I put that down in my memorandum book at the very time and place in this memorandum book. * * * I took particulars of that on this memorandum book of mine which is a general memorandum book. I immediately went down on that date to Mr. St. George’s office, 383, and 385 West Broadway, and offered Mr. St. George in person on my own letter paper the particulars of the loft at 10, 12 and 14 Grand street at $2',000 per year.”
At the close of the trial, the plaintiff’s counsel offered in evidence a letter written by the defendant to the plaintiff, dated August 1Y, 190'9, and what purports to be a memorandum of Henry V. St. George, dated August 18, 1909, which the plaintiff theretofore testified he got from the latter after he received the letter from the defendant.
Mr. Moore stated, “ We acknowledge the letter but don’t *231acknowledge the signature of Mr. St. George to this memorandum.” The papers, however, were received in evidence.
The letter in question reads as follows:
“ ¡New York, August 17, 1909. “Louis O. 'Schliep, Esq., 32 Enion Sq., City:
“ Dear S'ir.— We have your bill of the 12th inst., calling for $10'0.00 commission on lease of Henry V. St. George in building 10-12-14 Grand Street, City.
“As stated to you when you were here it was our desire to be absolutely fair and if we felt you were entitled to anything, we would not quibble a minute over the amount involved. As our Mr. Moore stated to you he never authorized you to offer any part of the building for rent and therefore gave no heed to your letter of July 30th.
“ We will take the matter up with Mr. St. George and if he says that he rented the premises because of your efforts, we shall gladly pay you the commission.
“ Very truly yours,
“ Box Board & Lining Co.
“ D. J. ‘O’Connell,

“ President.”

The alleged memorandum is in the following words and figures:
“ Box Board & Lining Co. :
“ Mr. Schliep was the broker for the loft I rented of you. “Aug. 18/09. Henry V. St. George.”
Such alleged memorandum was clearly incompetent, as the signature of the writer was not proven; but, even if it had been, it was mere hearsay. The alleged writer should have been produced as a witness upon the trial and his testimony subjected to the test of cross-examination. By the receipt of such alleged memorandum, this right was denied to the defendant.
It will be seen from the foregoing review of the evidence that the error in admitting such alleged memorandum goes to the substantial justice of the case; and, therefore, no *232exception was necessary to have it considered, in reviewing the judgment of the Municipal Court upon the appeal taken from it to this court. Philips v. Hine, 61 App. Div. 428; Engler v. Richardson, 133 id. 419.
The judgment should, therefore, be reversed and a new trial ordered, with costs to the appellant to abide the event.
Judgment reversed and new trial ordered, with costs to appellant to abide the event.
Bbady and Gavegan, JJ., concur.
Judgment reversed.